DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 14 – 16, and 18 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. U.S. 2019/0406855 (“Saito”) in view of O. Mueller, U.S. 6,029,993 (“Mueller”).  Saito discloses an occupant protection apparatus (fig. 2) comprising: 
an airbag (120) disposed along side surfaces of a seat (110) from an upper part of the seat (114) into space under a seat surface (118b); 
an upper holder (130, 612) configured to hold an upper part of the airbag (fig. 7), the upper holder being disposed between and above shoulders of an occupant (P) to sit on the seat in a right-to-left direction (fig. 7); and 
a tension member (132, 134) configured to, upon deployment of the airbag, apply a tensional force (abstract) to a lower part of the airbag (fig. 2) to pull the lower part in a direction (fig. 2a) opposite 
In reference to claims 3, 5, 8, 19, and 20, Saito in view of Mueller further discloses the lower part of the airbag is deployed downward or forward in the seat (fig. 2b); 
[claim 5] further comprising an airbag guide (132, 134) configured to, upon deployment of the airbag, guide the lower part of the airbag to deploy downward or forward in the seat; 
[claim 8] wherein one of the portions of the airbag disposed on a right side of the seat and another one of the portions of the airbag disposed on a left side of the seat connect with each other in the upper part of the seat (710, 810); 
[claim 19] wherein the lower part of the airbag inflates and expands from a rearward storage position (118b) under the seat to a forward deployment position under the seat (fig. 10); 
[claim 20] wherein the lower part of the airbag inflates and expands following inflation and expansion of a side portion of the airbag positioned closest to a side location of the vehicle anticipated for initial contact (both sides inflated).





In reference to claim 14, Saito discloses an occupant protection apparatus (100) comprising: 
an airbag (Problem, 120) disposed alongside surfaces of a seat (Problem, 112) from an upper part of the seat into space under a seat surface (112); 

a tension member (130, 132, 134, C, 1202, 1204, 1206, 1212, 1214) configured to, upon deployment of the airbag, apply a tensional force to a lower part of the airbag to pull the lower part in a direction opposite to a side surface (fig. 2, 4, 5, 7 – 12) on which the airbag is deployed;
wherein the lower part of the airbag received within an inflation guide path (118b) that originates below an upper seat surface of the seat (fig. 3) but does not disclose a tear region on the upper surface of the seat.  Mueller teaches a tear region (column 7, line 15) on an upper surface of the seat (fig. 1) such that a lower part of an airbag (lower 3’), which includes an inflatable portion (3) extending under the upper surface of the seat expands upward upon inflation within an inflation guide path (4), or the lower part of the airbag is received within an inflation guide path (4) that originates below the upper surface of the seat and extends from a rearward, under seat storage location (fig. 1) to a more forward region of the seat (fig. 2) to accommodate a forward expanding portion of the lower part of the airbag (fig. 2), with inflatable portion extending under the upper surface of the seat, expands forward upon inflation within the inflation guide path.  One of ordinary skill in the art at the time the invention was filed would find modifying Saito such that it comprised the inflatable portion extending under the  upper surface of the seat and tear region in view of the teachings of Mueller obvious so as to displace the side airbag to the outside of the seat width direction by the tension generated at the front edge of the regulating member to improve the restraint performance and to fully protect the occupant from a hard lateral contact as a result of a side impact or larger object penetrating laterally into the vehicle (column 9, line 6).  

In reference to claims 15, 16, and 18, Saito in view of Mueller further discloses wherein the inflation guide path for the lower part of the airbag is such that the lower part of the airbag, upon expansion, moves from below the upper surface of the seat to above the upper surface of the seat (Saito, fig. 3); 
[claim 16] wherein the inflation guide path for the lower part of the airbag extends from the rearward, under seat storage location to the more forward region of the seat to accommodate the forward expanding portion of the lower part of the airbag such that the lower part of the airbag, upon inflation and expansion, moves from the seat storage location at the rearward, under seat location to a more forward position, (as modified by Mueller, fig. 2); 
[claim 18] wherein the lower part of the airbag inflates and expands following inflation and expansion of a side portion of the airbag positioned closest to a side location of the vehicle anticipated for initial contact (both sides).
In reference to claims 21 and 22, Saito discloses an occupant protection apparatus (100) comprising: 
a first storage portion (118a left) provided along a left side of a seat back of a seat (L); 
a second storage portion (118a right) provided along a right side of the seat back (R); 
a third storage portion (118b) provided under a seat surface of a seat cushion of the seat (114); 
an airbag (200) including a first inflatable airbag portion (120a) stored in the first storage portion, a second inflatable portion (120b) stored in the second storage portion, and 
an upper holder (612, 712, 812, 912, 1012, 1112) configured to hold upper parts of the first airbag portion and the second airbag portion, the upper holder being disposed between and above shoulders of an occupant (P) to sit on the seat in a right-to-left direction.  Saito does not disclose a third inflatable airbag portion stored in the third storage portion.  Mueller teaches a third inflatable airbag portion (lower 3) stored in a third storage portion (9), the third inflatable portion connects with the first 
In reference to claims 22, Saito in view of Mueller further discloses the third airbag portion, upon inflation and expansion, moves from the third storage portion to a more forward position still under the seat surface of the seat cushion (fig. 3 – 10).




Claims 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Mueller as applied to claim 1 above, and further in view of Saito et al. U.S. 2019/0248323 (“Saito ‘323”).  Saito as modified discloses portions of the airbag disposed on a right side and a left side of the seat (120a, 120b) but is silent to whether they connect with one another under the seat surface.  Saito ‘323 teaches the connection of tethers under the seat surface and one of the portions on the right side and the left side applies the tensional force to the lower part of the other of the portions (140c, paragraph [0029]).  One of ordinary skill in the art at the time the invention was filed would find modifying Saito in view of Mueller such that it comprised the connection of the tethers under the seat in view of the teachings of Saito ‘323 obvious so as to allow corresponding movement of the airbags in the direction of the occupant, decreasing the internal difference between the two side airbags, and therefore restraining the occupant in a balanced manner [0033].
In reference to claims 4, 6, and 7, Saito as modified further discloses the lower part of the airbag is deployed downward or forward in the seat (fig. 13);
[claim 6] an airbag guide (1206, fig. 10 – 14) and configured to, upon deployment of the airbag, guide the lower part of the airbag to deploy downward or forward in the seat; and 
[claim 7] wherein upon deployment, the airbag protrudes upward from the seat surface (fig. 13b).

Response to Arguments


Applicant’s arguments with respect to claim(s) 1, 14, and 21 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument.

Allowable Subject Matter
Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614